— Appeal by defendant from two judgments of the Supreme Court, Kings County, each rendered March 26, 1975, upon guilty pleas, the first (under Indictment No. 7390/73) convicting him of bribery and sentencing him to a term of intermittent imprisonment for six months, and the second (under Indictment No. 3787/74) convicting him of bribe receiving and sentencing him to five years’ probation, with one of the conditions being that defendant provide volunteer services for the Tay-Sachs and Allied Diseases Foundation. Judgment under Indictment No. 7390/73 affirmed. Judgment under Indictment No. 3787/74 modified, on the law, by deleting therefrom the probation condition that defendant provide volunteer services for the Tay-Sachs and Allied Diseases Foundation. As so modified, judgment affirmed. It appears that, prior to sentence, defendant volunteered for service with the Tay-Sachs and Allied Diseases Foundation and on this appeal he does not question the propriety of that condition of his probation. There is no authority in law for mandating such service as a condition of probation (Penal Law, § 65.10). Therefore, on this court’s own motion, the condition of such volunteer service must be stricken. However, defendant’s continuance of such service on his own initiative will undoubtedly inure to his benefit vis-a-vis his conduct evaluation by the probation department. We have examined all of appellant’s contentions with respect to both judgments and the sentences imposed therein and, other than the above modification, we find no basis for disturbing either the convictions or the sentences. Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.